Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 27 and 34 discloses “where the one or more processors, when executing the number of instances of the first microservice based on the comparison, are to:  selectively adjust a quantity of one or more of a plurality of first tasks associated with the first microservice”. On the other hand, specification discloses “the parameters may include information that identifies a percentage of completion of the set of tasks (e.g., 0%), a number of tasks (e.g., 5000), an elapsed time associated with the set of tasks (e.g., 0:00), and various numbers of instances of various microservices of the microservices application (e.g., 15 for microservice 1, 10 for microservice 2, and 4 for microservice N)” (paragraph [0014], emphasis added) and “the scheduling platform may selectively adjust a number of instances, of a microservice, based on the execution time. For example, as shown, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5)” (paragraph [0018], emphasis added). 
In particular, a number of tasks is clearly distinguished from a number of instances of microservice. According to the specification, the number of tasks is not selectively adjusted, rather, the number of instances of microservice is selectively adjusted. 
Thus, the claims contain subject matter, the limitation of “selectively adjust a quantity of one or more of a plurality of first tasks associated with the first microservice”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24, 26, 28, 29, 31, 33, 35, 36, 38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2017/0220281, hereinafter Gupta).

Regarding claim 21, Gupta discloses 
A device, comprising: 
a memory (Fig. 2 ROM, RAM); and 
one or more processors (Fig. 2 CPU) to: 
receive information identifying one or more tasks (paragraph [0060]: the load balancer 402 is shown to receive a first workload 482 from a first application 480. Similarly, the load balancer 402 is shown to receive a second workload 492 from a second application 490) to be executed by a microservices application (paragraph [0030]: A plurality of micro services working together may, as a whole, operate as a more complex application or program. Further still, a pool of micro services comprises a homogenous grouping of one or more instances of a single micro service. For example, a pool of micro services may comprise two, eight, tens, hundreds, etc. simultaneously executing instances of a single micro service), 
the microservices application being associated with a first microservice and a second microservice (paragraph [0030]: A plurality of micro services working together may, as a whole, operate as a more complex application or program. Further still, a pool of micro services comprises a homogenous grouping of one or more instances of a single micro service. For example, a pool of micro services may comprise two, eight, tens, hundreds, etc. simultaneously executing instances of a single micro service); 
determine a comparison between a first time, of a first task associated with the first microservice, and a second time of a second task associated with the second microservice (paragraph [0048]: a first access path that traverses throughput-sensitive micro service pools at various service layers may be configured for servicing workloads that are relatively latency insensitive, but require large bandwidth network pipes (e.g., 100 Mb/s) in order to timely respond to sizeable object requests; and a second access path that traverses latency-sensitive micro service pools at the same service layers may be configured for servicing workloads that are latency sensitive (e.g., <10 ms), but comprise requests for smaller objects (e.g., object size<1 MB). As a result, an incoming latency insensitive workload may be mapped to the first access path, while an incoming latency sensitive workload may be mapped to the second access path); and
execute a number of instances of the first microservice (paragraph [0052]: the type A proxy service pool 410A is shown to include two instances (i.e., instances 420 and 421) of a type A proxy service. Moreover, the type A account/container service pool 414A is shown to include two instances (i.e., instances 430 and 431) of a type A account/container service. Also, the type A object service pool 416A is shown to include two instances (i.e., instances 440 and 441) of a type A object service) based on the comparison paragraph [0048]: a first access path that traverses throughput-sensitive micro service pools at various service layers may be configured for servicing workloads that are relatively latency insensitive, but require large bandwidth network pipes (e.g., 100 Mb/s) in order to timely respond to sizeable object requests; and a second access path that traverses latency-sensitive micro service pools at the same service layers may be configured for servicing workloads that are latency sensitive (e.g., <10 ms), but comprise requests for smaller objects (e.g., object size<1 MB). As a result, an incoming latency insensitive workload may be mapped to the first access path, while an incoming latency sensitive workload may be mapped to the second access path).
Regarding claim 28 referring to claim 1, Gupta discloses A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a first maintenance endpoint (MEP) device, cause the one or more processors to: ... (Fig. 2).
Regarding claim 35 referring to claim 1, Gupta discloses A method, comprising: ... (See the rejection for claim 1 above).

Regarding claims 22, 29, and 36 Gupta discloses 
where the first time is a first execution time and the second time is a second execution time, where the one or more processors, when determining the comparison, are to: determine the comparison in execution time between the first execution time of the first task and the second execution time of the second task (paragraph [0048]: a first access path that traverses throughput-sensitive micro service pools at various service layers may be configured for servicing workloads that are relatively latency insensitive, but require large bandwidth network pipes (e.g., 100 Mb/s) in order to timely respond to sizeable object requests; and a second access path that traverses latency-sensitive micro service pools at the same service layers may be configured for servicing workloads that are latency sensitive (e.g., <10 ms), but comprise requests for smaller objects (e.g., object size<1 MB). As a result, an incoming latency insensitive workload may be mapped to the first access path, while an incoming latency sensitive workload may be mapped to the second access path).

Regarding claims 24, 33, and 38, Gupta discloses 
where the one or more processors are further to: increase the number of instances of the first microservice; and update the first time based on the number of instances (paragraph [0070]: The resource pool manager 404 may optimize resources across the pools based on real-time monitoring of the services in the pools, and/or feedback 406 from the load balancer 402 ... the resource pool manager 404 may track the latency of workload responses by monitoring the time between receiving a workload at the load balancer 402 or a proxy service pool 410, and when the requests in the workload are satisfied. Further, a pool of micro services may be associated with a pre-determined latency threshold. If at any time the latency of workloads passing through the pool of micro services exceeds the pre-determined latency threshold for the pool, then additional system resources may be assigned to the pool, or a new pool of micro services may be created; The latency of workload is inherently updated through optimization process by assigning the additional system resources to the pool).

Regarding claims 26 and 40, Gupta discloses 
where the one or more processors are further to: determine the first time and the second time based on a number of the one or more tasks to be executed (paragraph [0039]: if the workload includes a plurality of requests coming from a particular application, then the characteristics of the workload may be determined based on the application; paragraph [0048]: a first access path that traverses throughput-sensitive micro service pools at various service layers may be configured for servicing workloads that are relatively latency insensitive, but require large bandwidth network pipes (e.g., 100 Mb/s) in order to timely respond to sizeable object requests; and a second access path that traverses latency-sensitive micro service pools at the same service layers may be configured for servicing workloads that are latency sensitive (e.g., <10 ms), but comprise requests for smaller objects (e.g., object size<1 MB). As a result, an incoming latency insensitive workload may be mapped to the first access path, while an incoming latency sensitive workload may be mapped to the second access path).

Regarding claim 31, Gupta discloses 
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: allocate the number of instances of the first microservice in a linear or an exponential manner (paragraph [0070]: The resource pool manager 404 may optimize resources across the pools based on real-time monitoring of the services in the pools, and/or feedback 406 from the load balancer 402 ... the resource pool manager 404 may track the latency of workload responses by monitoring the time between receiving a workload at the load balancer 402 or a proxy service pool 410, and when the requests in the workload are satisfied. Further, a pool of micro services may be associated with a pre-determined latency threshold. If at any time the latency of workloads passing through the pool of micro services exceeds the pre-determined latency threshold for the pool, then additional system resources may be assigned to the pool, or a new pool of micro services may be created; The pattern of assigning the additional system resource to pool is inherently linear as considering the relationship of change between two points).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0220281, hereinafter Gupta) in view of Chung et al. (US 2018/0113742, hereinafter Chung).

Regarding claims 25 and 39, Gupta discloses 
where the one or more processors are further to: implement a ... technique (paragraph [0037]: the characteristics of the workload may include a size of the requests comprising the workload, a bandwidth required (e.g., a minimum bandwidth, average bandwidth, etc.) to satisfy the requests comprising the workload, and/or a latency (e.g., a maximum latency, average latency, etc.) required to satisfy the requests comprising the workload. Moreover, the characteristics of a workload may include a historical performance of the workload) to determine the first time of the first task (paragraph [0048]: a first access path that traverses throughput-sensitive micro service pools at various service layers may be configured for servicing workloads that are relatively latency insensitive, but require large bandwidth network pipes (e.g., 100 Mb/s) in order to timely respond to sizeable object requests; and a second access path that traverses latency-sensitive micro service pools at the same service layers may be configured for servicing workloads that are latency sensitive (e.g., <10 ms), but comprise requests for smaller objects (e.g., object size<1 MB). As a result, an incoming latency insensitive workload may be mapped to the first access path, while an incoming latency sensitive workload may be mapped to the second access path).
Gupta does not disclose a machine learning technique. Chung discloses a machine learning technique (paragraph [0003]: The tuning server may include mathematical tuning algorithm (e.g., function minimization) and/or the machine learning methods (e.g., artificial neural network). The tuning server explores the resource allocation space and improves configuration suggested through time progresses with many job executions. The tuning /learning is based on historic data collected from previously executed jobs (job characteristics, resource used, performance measurements) and its tuning /learning mechanism. The output of the tuning server (which is a configuration) then used by the job scheduler to run the job and render guaranteed services for users. The job-associated information is then collected and stored into the historical data for future references). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Gupta by performing tuning /learning based on historic data collected from previously executed jobs (job characteristics, resource used, performance measurements) and its tuning /learning mechanism of Chung. The motivation would have been to an optimized configuration for a projected amount of resources based on machine learning (Chung paragraph [0001]).

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0220281, hereinafter Gupta) in view of Whipple et al. (US 2017/0060621, hereinafter Whipple).

Regarding claims 27 and 34, Gupta discloses 
Gupta does not disclose where the one or more processors, when executing the number of instances of the first microservice based on the comparison, are to:  selectively adjust a quantity of one or more of a plurality of first tasks associated with the first microservice. Whipple discloses where the one or more processors, when executing the number of instances of the first microservice based on the comparison, are to:  selectively adjust a quantity of one or more of a plurality of first tasks associated with the first microservice (paragraph [0035]: these microservices perform individual tasks and can be scaled up (e.g., duplicated) in order to improve the workflow of a job; paragraph [0044]: job manager 212 may determine that any particular service 214 is using a number of resources that exceeds a threshold associated with that allotment (where the threshold may be a certain percentage less than 100% of that allotment). In response to such determination, the job manger spawns a new service 214 that executes the same tasks (i.e., workflow/state combination) as the service for which the computing resources used exceeds the threshold. Because each service 214 "pulls" jobs from message bus 206 (by subscribing to jobs managed by the message bus) that are in a state that can be executed by that service 214 (i.e., services 214 pull " tasks" appropriate for that service 214 from message bus 206), spawning more services 214 for any particular task increases the number of computing resources available to execute that task, thus allowing for horizontal scaling of any particular task). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Gupta by spawning more services for any particular task increases the number of computing resources available to execute that task of Whipple. The motivation would have been to enable microservices to perform individual tasks and can be scaled up (e.g., duplicated) in order to improve the workflow of a job (Whipple paragraph [0035]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0220281, hereinafter Gupta) in view of Ming (US 2015/0262114, hereinafter Ming).

Regarding claim 32, Gupta discloses 
where the first time is based on ... a plurality of first tasks associated with the first microservice (paragraph [0070]: The resource pool manager 404 may optimize resources across the pools based on real-time monitoring of the services in the pools, and/or feedback 406 from the load balancer 402 ... the resource pool manager 404 may track the latency of workload responses by monitoring the time between receiving a workload at the load balancer 402 or a proxy service pool 410, and when the requests in the workload are satisfied. Further, a pool of micro services may be associated with a pre-determined latency threshold. If at any time the latency of workloads passing through the pool of micro services exceeds the pre-determined latency threshold for the pool, then additional system resources may be assigned to the pool, or a new pool of micro services may be created; The pattern of assigning the additional system resource to pool is inherently linear as considering the relationship of change between two points).
Gupta does not disclose where the first time is based on a percentage completion of a plurality of first tasks. Chung discloses where the first time is based on a percentage completion of a plurality of first tasks (paragraph [0049]: The performance module 120 may generate the reports based on a comparison of estimated timing information for jobs (e.g., the timing information communicated to customers at a time a job work order is created) and actual timing information associated with the actual completion of the jobs. For example, the performance module 130 may generate reports that provide: an average amount of time to complete jobs of a particular type during a given time period (e.g., a day, five days, a month, etc.), a number of jobs of a particular type actually completed during the given time period, a total number of jobs actually completed during the given time period, a number or percentage of jobs actually completed within a threshold period time (e.g., five minutes) after the estimated duration of time to complete a job of a particular type expires, a number or percentage of jobs actually started before or within a threshold period time of an estimated start time (e.g., the estimated start time communicated to a customer), a number or percentage of jobs completed before or within a threshold period of time of the estimated complete time (e.g., the estimated complete time communicated to a customer)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Gupta by generating reports that provide an average amount of time to complete jobs of a particular type during a given time period (e.g., a day, five days, a month, etc.), a number of jobs of a particular type actually completed during the given time period, a total number of jobs actually completed during the given time period, a number or percentage of jobs actually completed within a threshold period time (e.g., five minutes) after the estimated duration of time to complete a job of a particular type expires, a number or percentage of jobs actually started before or within a threshold period time of an estimated start time (e.g., the estimated start time communicated to a customer), a number or percentage of jobs completed before or within a threshold period of time of the estimated complete time (e.g., the estimated complete time communicated to a customer) of Ming. The motivation would have been to help an entity operating one or more service facilities manage the timing of service jobs across work stations (Ming paragraph [0022]).

Allowable Subject Matter
Claims 23, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        12/3/2021